 



Exhibit 10(i)
     AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT dated as
of April 14, 2006 (the “Amendment”) among CMC RECEIVABLES, INC. (the “Seller”),
COMMERCIAL METALS COMPANY (the “Servicer”), THREE RIVERS FUNDING CORPORATION
(“TRFCO”) and LIBERTY STREET FUNDING CORP. (collectively, the “Buyers”), THE
BANK OF NOVA SCOTIA and MELLON BANK, N.A. (collectively, the “Managing Agents”)
and MELLON BANK, N.A., as Administrative Agent (the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to an Amended and Restated Receivables Purchase
Agreement dated as of April 22, 2004 (as from time to time amended, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. AMENDMENT OF RPA
     (a) The parties hereto agree that, effective as of April 14, 2006 (the
“Effective Date”), the definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “April 14, 2006”
set forth therein with the date “April 12, 2007”.
     (b) The parties hereto agree that, effective as of the Effective Date, each
reference in the RPA or any other Purchase Document to:
(i) “Commercial Metals Company, Dallas Trading Division” shall be deemed to be
replaced with a reference to “Commercial Metals Company, CMC Dallas Trading”;
(ii) “Commercial Metals Company, CMC Recycling Division” shall be deemed to be
replaced with a reference to “Commercial Metals Company, CMC Recycling”;
(iii) “Commercial Metals Company, Cometals” shall be deemed to be replaced with
a reference to “Commercial Metals Company, CMC Cometals”;
(iv) “Commercial Metals Company, Commonwealth Metal” shall be deemed to be
replaced with a reference to “Commercial Metals Company, CMC Commonwealth
Metals”;
(v) “Structural Metals, Inc.” shall be deemed to be replaced with a reference to
“Structural Metals, Inc., d/b/a CMC Steel Texas”;
(vi) “SMI Steel, Inc.” shall be deemed to be replaced with a reference to “SMI
Steel, Inc., d/b/a CMC Steel Alabama”;
(vii) “Owen Electric Steel Company of South Carolina, d/b/a SMI Steel South
Carolina” shall be deemed to be replaced with a reference to “Owen Electric
Steel Company of South Carolina, d/b/a CMC Steel South Carolina”;

30



--------------------------------------------------------------------------------



 



(i) “CMC Steel Fabricators, Inc., d/b/a SMI Joist Company” shall be deemed to be
replaced with a reference to “CMC Steel Fabricators, Inc., d/b/a CMC Joist”; and
(j) “Howell Metal Company” shall be deemed to be replaced with a reference to
“Howell Metal Company, d/b/a CMC Howell Metal”.
SECTION 3. CONDITIONS PRECEDENT
     The occurrence of the Effective Date shall be subject to the conditions
precedent that (i) each of the Buyers shall have received this Amendment
executed by each party hereto in form and substance satisfactory to it,
(ii) TRFCO shall have received confirmation from each rating agency rating its
commercial paper notes that such rating agency will not reduce, withdraw or
suspend its then current rating as a result of this Amendment or the
transactions contemplated hereby, and (iii) the Administrative Agent shall have
received copies of proper financing statements on Form UCC-3 as the
Administrative Agent deems appropriate under the Uniform Commercial Code or any
comparable law of all appropriate jurisdictions to evidence or perfect each
Buyer’s Participation Interest.
SECTION 4. GOVERNING LAW
     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES
(OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).
SECTION 5. EXECUTION IN COUNTERPARTS
     This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same Amendment. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment.
SECTION 6. CONFIRMATION OF AGREEMENT
Each of the parties to the RPA agree that, except as amended hereby, the RPA
continues in full force and effect. The Seller and the Servicer hereby represent
and warrant that, after giving effect to the effectiveness of this Amendment,
their respective representations and warranties contained in the RPA are true
and correct in all material respects upon and as of such effectiveness with the
same force and effect as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date).
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed by their authorized officers as of the day and year first above
written.

             
 
                CMC RECEIVABLES, INC.    
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                COMMERCIAL METALS COMPANY    
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                THREE RIVERS FUNDING CORPORATION    
 
           
 
  By:        
 
           

31



--------------------------------------------------------------------------------



 



             
 
      Authorized Signatory    
 
                MELLON BANK, N.A.,         as Managing Agent and Administrative
Agent    
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                LIBERTY STREET FUNDING CORP.    
 
           
 
  By:        
 
           
 
      Authorized Signatory    
 
                THE BANK OF NOVA SCOTIA    
 
           
 
  By:        
 
           
 
      Authorized Signatory    

         
 
        Acknowledged and Agreed to by:    
 
        STRUCTURAL METALS, INC., d/b/a     CMC STEEL TEXAS    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        SMI STEEL, INC., d/b/a     CMC STEEL ALABAMA    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA,     d/b/a CMC STEEL SOUTH
CAROLINA    
 
       
By:
       
 
       
 
  Authorized Signatory    
 
        CMC STEEL FABRICATORS, INC.,     d/b/a CMC JOIST    
 
       
By:
       
 
       
 
  Authorized Signatory    

32



--------------------------------------------------------------------------------



 



          HOWELL METAL COMPANY,     d/b/a CMC HOWELL METAL    
 
       
By:
       
 
       
 
  Authorized Signatory    

33